Case: 17-11193    Date Filed: 06/14/2018    Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11193
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:16-cr-00001-DHB-BKE-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DARRELL CORRELL HALL,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (June 14, 2018)

Before JULIE CARNES, BRANCH and HULL, Circuit Judges.

PER CURIAM:

      Charles Butler, appointed counsel for Darrell Correll Hall in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief
              Case: 17-11193     Date Filed: 06/14/2018   Page: 2 of 2


prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Hall’s conviction and sentence are AFFIRMED.




                                          2